5 N.Y.3d 797 (2005)
DUANE READE, INC., Appellant,
v.
LOCAL 338 RETAIL, WHOLESALE, DEPARTMENT STORE UNION, UFCW, AFL-CIO, et al., Respondents.
Court of Appeals of the State of New York.
Submitted June 20, 2005.
Decided August 25, 2005.
Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that affirmed the dismissal of the complaint, denied; motion for leave to appeal otherwise dismissed upon the ground that the remainder of the Appellate Division order does not finally determine the action within the meaning of the Constitution.